Title: From John Adams to the Board of Treasury, 2 July 1785
From: Adams, John
To: Board of Treasury


          
            Gentlemen
            Westminster July 2d. 1785.—
          
          By Letter I received yesterday fm—Messrs: Willinks & Van Staphorsts of Amsterdam, I learn with much Concern the misfortune of their associates De la Lande & Fynje, who have stopped payment, indebted to the United States to the amount of one Hundred and twelve Thousand Florins— This House was recommended to me by the best and most judicious Friends of America in Amsterdam, and altho’ my entrusting our Loan to more than one House was ever disagreable to me The Junction of the three was recommended to me in so urgent a manner that it was not at that Time possible to avoid it—without exciting such a Clamour and such an opposition as would have defeated the loan entirely in the opinion of most of our friends. De La Lande & Fynje were in high Esteem among all those who had assisted us, and they were themselves not only useful to our Countrymen upon many occasions but very active in promoting our Cause, especially in promoting those Petitions to the Regencies of all the great Cities of Holland which finally turned the tide in our favour—and Silenced the opposition of the English Party— Their Characters have alway’s been fair. But the Calculations of the Merchants concerned in our Commerce have been so disappointed both in America and Europe that there is no foreseeing when or where their misfortunes will End—
          I have heard there is large Property—really belonging to this House in the Hands of Mr. Ingraham at Philadelphia; of the House of Sailor & Seaver at New York and of Mr. William Foster at Boston— and altho it is said it cannot be attached as the property of De la Lande & Fynje because of a Contract whereby the property is conveyed to Mr. Geyer of London who Shipped it to America, yet I think it would be advisable for the Board of Treasury to take Measures for examining into this transaction—and Securing the Interest of the United States by an attachment, if it can be done.
          With the greatest respect and Esteem I have / the Honour to be—Gentlemen / Your most Obed. / & most Humble serv.
          
            John Adams
          
        